DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Prosecution Reopened
In view of the Appeal Brief filed on September 2, 2021, PROSECUTION IS HEREBY REOPENED.  The reasons for reopening are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731              

                                                                                                                                                                                     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

Claims 1-3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Pre-Grant Patent Application Publication No. 2008/0023231 A1 to Vail (hereinafter “Vail”) in view of United States Pre-Grant Patent Application Publication No. 2004/0081520 A1 to Ishii et al. (hereinafter “Ishii”) and United States Pre-Grant Patent Application Publication No. 2005/0028389 A1 to Wort et al. (hereinafter “Wort”).

In accordance with MPEP 2111, examiner has given the claim term "a forming cutting blade" its broadest reasonable interpretation to mean a cutting blade having an arbitrary shape such as an arc, an ellipse, or a parabola, such that friction occurs between the cutting blade and a material being machined in various directions.

Referring to Applicant’s independent claim 1, Vail teaches a cutting tool (See Abstract of Vail) having a cutting blade formed of polycrystalline diamond consisting essentially of only diamond (par. [0017] of Vail), said polycrystalline diamond having a mixed construction including fine-grained diamond with an average grain size of about 1 nm to about 50 nm (pars. [0007-11], [0022], [0023], [0029]; the ultra-dispersed diamond grain structures of Vail are equivalent to Applicant’s claim term “fine-grained diamond”) and particulate coarse-grained diamond with a minimum grain size of about 0.5 um (500 nm) and a maximum grain size of less than or equal to 150 um (150,000 nm) (pars. [0007-11], [0022], [0023], [0029]; the coarse diamond grains of Vail are equivalent to Applicant’s claim term “particulate coarse-grained diamond”), wherein said polycrystalline diamond has a construction in which particulate coarse- 
The fine-grained diamond average grain size range taught by Vail renders obvious Applicant’s claimed range. The fine-grained diamond average grain size range taught by Vail falls within Applicant’s claimed fine-grained diamond maximum grain size and average grain size of “less than or equal to 100 nm” and “less than or equal to 50 nm" respectively. MPEP 2144.05 [R-08.2017] (I) The particulate coarse-grained diamond grain size range taught by Vail renders obvious Applicant’s claimed range. The particulate coarse-grained diamond grain size range taught by Vail falls within and overlaps Applicant’s claimed particulate coarse-grained diamond minimum and maximum grain sizes of “greater than or equal to 50 nm” and “less than or equal to 1000 nm” respectively. MPEP 2144.05 [R-08.2017] (I)
With respect to the claim limitation “cutting blade having no sintering aid and catalyst” according to Applicant’s claim language, Vail teaches the superabrasive element, formed of substantially only the coarse diamond grains and ultra-dispersed diamond grain structures, may 
In addition, the teaching that the polycrystalline diamond has “a hardness of 120 GPa or more” is inherent within and/or obvious in light of the teachings of Vail. The polycrystalline diamond of Vail exhibits and possesses an identical or substantially identical mixed construction as Applicant’s claimed polycrystalline diamond. That is, Vail teaches the polycrystalline diamond includes plate-like or particulate coarse-grained diamond are dispersed in a matrix of fine-grained diamond, including the various grain sizes of each type of diamond grain, just like Applicant’s claimed polycrystalline diamond and its constituents.  Moreover, Vail teaches explicitly a polycrystalline diamond fabrication method utilizing no sintering aid or catalyst (par. [0024] of Vail) and a construction in which particulate coarse- grained diamond are dispersed in a matrix of fine-grained diamond (pars. [0007-11], [0022], [0029] of Vail).  The resultant polycrystalline diamond of Vail likely exhibits and possesses diamond-to-diamond grain bonding identical or substantially identical to Applicant’s claimed polycrystalline diamond given both are fabricated in the identical or substantially identical manner.  Consequently, the polycrystalline 
Vail does not teach explicitly “roundness is provided at a boundary portion between a rake face and a flank forming said cutting blade, wherein said roundness has a radius of 100 to 2000 nm” according to Applicant’s claim language.
However, Ishii teaches a ball end mill is provided with a cutting blade section having a cutting blade, which is U-shaped in front view, at the end section of a shank (See Abstract of Ishii).  In at least one embodiment, Ishii teaches the cutting blade comprises a ridgeline which forms a mountain shape in cross-section perpendicular to the length of the cutting blade itself by intersecting blade faces at a predetermined angle (par. [0041] of Ishii).  Furthermore, Ishii teaches the cutting blade comprising this ridgeline is slightly rounded by mirror polishing (par. [0041] of Ishii).  The rounding amount (the degree of the mirror polishing) of the cutting blade should preferably be between r = l μm and 20 μm, where r represents the radius (par. [0041] of Ishii).  Since the cutting blade is slightly rounded by the mirror polishing, Ishii teaches breakage of the cutting blade is prevented, and the highly precise workface like a mirror corresponding to the polished cutting blade is obtained and extremely precise work can be performed (par. [0023] of Ishii).  There is a reasonable expectation the cutting blade of Vail can be modified to adopt the roundness taught by Ishii.  Given Ishii teaches breakage of the cutting blade is prevented since MPEP 2144.05 [R-08.2012] (I)
Although Vail as modified by Ishii teaches roundness is provided at a boundary portion between a rake face and a flank forming said cutting blade and the roundness has a radius of 1 to 20 μm (pars. [0023], [0041] of Ishii), Vail as modified by Ishii does not teach explicitly the cutting blade has “a polished surface formed of the polycrystalline diamond having surface roughness Ra of 0.1 μm or less” according to Applicant’s claim language.
However, Wort teaches a blade, particularly a razor blade, comprises a layer of CVD diamond having a monolithic elongate cutting edge (See Abstract of Wort).  In at least one embodiment, Wort teaches essential to the invention is that the cutting edge of the blade is provided by an elongate edge of a layer or sheet of CVD diamond (par. [0021] of Wort).  Wort teaches a high degree of care is required in the preparation of the cutting edge (par. [0023] of Wort).  In the case of polycrystalline diamond layers, Wort teaches the polishing process may be used to remove the typically rough growth surface and produce a flat upper surface to the blade (par. [0024] of Wort).  Wort teaches polishing may proceed to a highly polished finish, or to a MPEP 2144.05 [R-08.2012] (I)

Referring to Applicant’s dependent claim 2, Vail as modified by Ishii and Wort teaches the fine-grained diamond has an average grain size of about 1 nm to about 50 nm (pars. [0007-11], [0022], [0023], [0029]; the ultra-dispersed diamond grain structures of Vail are equivalent to Applicant’s claim term “fine-grained diamond”). The fine-grained diamond average grain size range taught by Vail as modified by Ishii and Wort falls within Applicant’s claimed fine-grained MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s dependent claim 3, Vail as modified by Ishii and Wort teaches the particulate coarse-grained diamond has a minimum grain size of about 0.5 um (500 nm) and a maximum grain size of less than or equal to 150 um (150,000 nm) (pars. [0007-11], [0022], [0023], [0029]; the coarse diamond grains of Vail are equivalent to Applicant’s claim term “particulate coarse-grained diamond”). The particulate coarse-grained diamond grain size range taught by Vail falls within and overlaps Applicant’s claimed particulate coarse-grained diamond minimum and maximum grain sizes of “greater than or equal to 50 nm” and “less than or equal to 1000 nm” respectively. MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s dependent claim 6, Vail as modified by Ishii and Wort teaches the cutting blade is a forming cutting blade (pars. [0022-23], [0041], [0068] of Ishii).

Response to Arguments
Applicant’s remarks, see Appeal Brief, filed September 2, 2021, with respect to the rejection of claims 1-3 and 6 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the aforementioned claim rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of United States Pre-Grant Patent Application Publication No. 2008/0023231 A1 to Vail; United States Pre-Grant Patent Application Publication No. 2004/0081520 A1 to Ishii et al.; and, United States Pre-Grant Patent Application Publication No. 2005/0028389 A1 to Wort et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ross J. Christie/
Examiner, Work Group 1731


/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731